DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on February 16, 2022.


Patent Trial and Appeal Board (PTAB) Decision
	On September 1, 2021, the PTAB affirmed the 101 rejection of claims 1-30.  The 112 rejection of claims 1-30 was reversed.

Response to Arguments
	The Applicant argues that the claims are not directed to an abstract idea.  In response, the Examiner disagrees.
Claim 1 recites receiving, matching, generating, transmitting, and executing steps carried out by an exchange server and computing system.  The exchange server and computing system can be any computer, and thus, it is a general purpose computer carrying out the steps of the claim.  (See ¶ 14).  
Claim 1 falls into the category of fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
	Independent claim 16 recites a system for processing financial data.  Independent claim 16 mimics independent claim 1 and is patent ineligible.  

Claim 1 does not recite additional steps to take it out of the realm of abstraction.  Claim 1 recites receiving, matching, generating, transmitting, and executing steps carried out by an exchange server and computing system.  The exchange server and computing system can be any computer, and thus, it is a general purpose computer carrying out the steps of the claim.  (See ¶ 14).  
Further, the PTAB cited Trading Technologies and BuySafe in support of affirming the 101 rejection and stated that the claims do not improve the functionality of a computer.
The method of claim 1 does not integrate the judicial exception into a practical application.  Claims  1-5, 7-9, 11, 13-14, 16-20, 22-24, 26, and 28-29  are ineligible. 
The Applicant argues that the claims are similar to Example 42.  In response, the Examiner disagrees.  The claims are not similar to those of Example 42.  Further, the PTAB cited Trading Technologies and BuySafe in support of affirming the 101 rejection and stated that the claims do not improve the functionality of a computer.
With regard to the arguments pertaining to Berkheimer, the Examiner did not argue that the functions are well-understood, routine, or conventional.  Therefore, Berkheimer is inapplicable.

	

Double Patenting
Claims 1-5, 7-9, 11, 13-14, 16-20, 22-24, 26, and 28-29 of this application are patentably indistinct from claims 1-10, 12-25, and 27-32 of Application No. 14/174,001.  Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-5, 7-9, 11, 13-14, 16-20, 22-24, 26, and 28-29  are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
		
Claim 1 recites receiving, matching, generating, transmitting, and executing steps carried out by an exchange server and computing system.  The exchange server and computing system can be any computer, and thus, it is a general purpose computer carrying out the steps of the claim.  (See ¶ 14).  
Claim 1 falls into the category of fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
	Independent claim 16 recites a system for processing financial data.  Independent claim 16 mimics independent claim 1 and is patent ineligible.  
None of the dependent claims alters the outcome that the claimed inventions are directed the abstract idea of processing financial data.  The dependent claims are directed to aggregating and analyzing data.

Further, the PTAB cited Trading Technologies and BuySafe in support of affirming the 101 rejection and stated that the claims do not improve the functionality of a computer.
The method of claim 1 does not integrate the judicial exception into a practical application.  Claims  1-5, 7-9, 11, 13-14, 16-20, 22-24, 26, and 28-29  are ineligible. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691